1575-/^
                               ELECTRONIC RECORD




COA#       11-12-00293-CR                        OFFENSE:       DWI


           Bias Hernandez, Jr. v.
STYLE:     The State of Texas                    COUNTY:        Ellis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   40th District Court


DATE: 10/9/14                    Publish: NO     TCCASE#:       36,567CR




                        IN THE COURT OF CRIMINAL APPEALS



          Bias Hernandez, Jr.          V.

style:    The State of Texas                         cca#:      PD-1575-14
          PRO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         fe^/5^                                      JUDGE:

DATE:     Pi/ZZlMir                                  SIGNED:                          PC:

JUDGE:     ft^ U>tAxfrr~                             PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD